DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 11/07/2022. Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-9 are drawn to a method which is within the four statutory categories (i.e. process). Claims 10 and 16-20 are drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture). Claims 11-15 are drawn to a system which is within the four statutory categories (i.e. machine).    
Step 2A, Prong 1:
Claims recite “receiving, from one or more sensors associated with the intubated patient, data relating to the intubated patient; determining a likelihood of self-extubation by the intubated patient based on the received data; and responsive to determining that the likelihood of self-extubation is greater than a defined threshold, generating an alert signal”, and these limitations correspond to certain methods of organizing human activity, based on managing personal behavior and interactions between people regarding determining a likelihood of self-extubation of the patient. 
Dependent claims also correspond to an abstract idea of certain methods of human activity, such as, claim 2 recites “determining the likelihood of self-extubation by the intubated patient comprises: analyzing a facial expression of the intubated patient; and determining, based on said analysis, that a particular facial expression of the intubated patient is indicative of an increased likelihood of self-extubation”, claim 3 recites “determining the likelihood of self-extubation by the intubated patient comprises: measuring a motion of the intubated patient and/or a motion of a piece of equipment used in the intubation; and responsive to determining that the measured motion exceeds a defined movement threshold, determining that the measured movement is indicative of an increased likelihood of self- extubation”, claim 4 recites “measuring a motion of the intubated patient comprises measuring a motion of one or more of a hand, an arm, a foot, a leg, the head and the torso of the intubated patient”, claim 6 recites “determining the likelihood of self-extubation by the intubated patient comprises applying a set of rules that relate the received data to a likelihood of self-extubation”, claim 8 recites “determining the likelihood of self-extubation by the intubated patient comprises determining that the intubated patient is experiencing a degree of discomfort”. 
These limitations also correspond to managing interactions between people, such as a user following rules and instructions to determine a likelihood of self-extubation by the intubated patient.
The mere nominal recitation of a generic sensors and generic processor devices does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Claims 5, 7, 9, 12, 13, 14, 15 and 17-20 are ultimately dependent from Claims 1, 10, 16 and include all the limitations of Claims 1 and 10. Therefore, claims 5, 7, 9, 12, 13, 14, 15 and 17-20 recite the same abstract idea. Claims 5, 7, 9, 12, 13, 14, 15 and 17-20 describe further limitations determining a likelihood of self-extubation by the intubated patient. These are all just further describing the abstract idea recited in claims 1, 10 and 16, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite additional elements of “one or more sensors”, “a processor”, “a storage device”, “one or more sensors include a motion sensor and/or a microphone”, “determining by a processor a likelihood of self-extubation by the intubated patient base on the data received from the motion sensor and/or the microphone”. 
The processor in the claim steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing the received data and provide an alert) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The processor is described in the current specification as a generic processor (“a suitable computer or processor” on page 3, par. 10 to page 4, par. 1).
The sensors are described in the current specification as generic sensors (“the one or more sensors may comprise one or more of an accelerometer, a magnetometer, an oxygen saturation sensor, a capnography sensor, a heart rate sensor, a blood pressure sensor, an electrocardiogram, ECG, sensor and a thermometer” on page 4, par. 4-5). 
Claims have been amended now to recite “a motion sensor and/or a microphone” and “using a processor to receive data from one or more sensors”. The motion sensor described in the current specification as “imaging device, such as camera”, “a wearable sensor”, “microphone may be a part of the imaging device (camera)” on page 7, lines 9-24, page 8, lines 5-14, lines 21-24, …
Therefore the sensors described in the current application correspond to generic sensing devices known and used in the field. 
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving/storing data from/to a database (mere data gathering) and generating/outputting an alert/delivering alert to a user (insignificant application), and these functions are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea. Additionally, transmitting the resulting information to the user device amounts to insignificant extra-solution activity.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
Current specification describes: 
1) Using a processor to analyze a facial expression of the intubated patient is described in the current specification as “The processor 102 may apply a computer vision algorithm to the collected sensor data from the imaging device 110 to determine, for example, a facial expression of the patient 104.” On page 8, par. 3. The “vision algorithm” is a well-understood, routine and conventional algorithm used in the field, as recited in the prior art reference applied in the rejection above. In particular, Heinrich discloses “…The system 50 can also include computer vision techniques for identifying hands or other vision body parts in the video images, to supplement the information from the sensors…” on page 5, par. 2. 
2) The sensors recited in the claims represent generic device well-known in the healthcare field (current specification recites “the one or more sensors may comprise one or more of an accelerometer, a magnetometer, an oxygen saturation sensor, a capnography sensor, a heart rate sensor, a blood pressure sensor, an electrocardiogram, ECG, sensor and a thermometer” on page 4, par. 5), and receiving patient data using the sensors to determine patient’s condition is a well-understood, routine and conventional activity in the field. The motion sensors described in the current application correspond to generic devices (such as a camera) and receiving patient movement data using such sensors are well-understood, routine and conventional activities in the field.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich et al. (hereinafter Heinrich) (EP3206580A1).

Claim 1 has been amended now to recite a computer-implemented method for monitoring an intubated patient, the method comprising: 
receiving, from one or more sensors associated with the intubated patient, data relating to the intubated patient, wherein the one or more sensors include a motion sensor and/or a microphone (“Camera-based video monitoring is a promising approach and offers the opportunity for automatic detection of a change in the clinical condition. In theory, it allows full body motion analysis in an unobtrusive way. Continuous and automatic video monitoring is thus believed to offer the opportunity to provide enhanced information compared to body worn sensors.” On page 2, par. 6 and “…Sensors other than the video camera have also been suggested for monitoring the patients' motoric behavior. Generally, they are specialized sensors to detect a particular incident (e.g., a patient falling out of bed)…” on page 2, par. 10); 
determining by a processor a likelihood of self-extubation by the intubated patient based on the data received from the motion sensor and/or the microphone (“The invention provides a patient monitoring system for monitoring a patient in a bed. A video camera is used for capturing video images of the patient. Video analysis is used to determine and track the position of body parts of the patient including the hands. This analysis is enhanced by using sensors which detect interaction by the patient with pieces of equipment in the vicinity of the bed.” in abstract and “pulling on the electrodes” on page 4, lines 44-48); 
responsive to determining that the likelihood of self-extubation is greater than a defined threshold, generating an alert signal by the processor (“The sensors may also issue alerts based on out-of-the-ordinary signal behaviors from the sensors. These may provide information which is not specifically aimed at detecting patient interaction but which is used for other monitoring purposes. For example, sensors including finger clips or ECG electrodes may be provided. If a sensor, such as ECG electrodes, detects behavior which is abnormal, this may be due to patient interaction (pulling on the electrodes) or it may be due to a medical problem such as abnormal heart behavior. By flagging this incident, the video system can be alerted that something may be happening in the vicinity of the respective sensor, so that video images can be analyzed.” on page 4, par. 22); and
output the alert signal to a renderer (“The video analysis subsystem is preferably adapted to create an alert based on the video analysis, when the movement of the patient body parts is deemed abnormal or presents a danger.” on page 3, lines 33-34).  
As per claim 2, Heinrich discloses the computer-implemented method of claim 1, wherein determining the likelihood of self-extubation by the intubated patient comprises: analyzing a facial expression of the intubated patient; and determining, based on said analysis, that a particular facial expression of the intubated patient is indicative of an increased likelihood of self-extubation (“…If the problems associated with video recognition identified above can at least partly be resolved, it gives the possibility to detect the patient's face and hands, and to analyze movements and interaction with objects, or recognize general behavior. Therefore, a video sensor system offers the opportunity to automatically analyze and recognize different types of movements performed by the patient, if the problems of scene variations and occlusion can be addressed.” on page 2, par. 10).  
As per claim 3, Heinrich discloses the computer-implemented method of claim 1, wherein determining the likelihood of self-extubation by the intubated patient comprises: measuring a motion of the intubated patient and/or a motion of a piece of equipment used in the intubation; and responsive to determining that the measured motion exceeds a defined movement threshold, determining that the measured movement is indicative of an increased likelihood of self- extubation (Heinrich discloses “…If the problems associated with video recognition identified above can at least partly be resolved, it gives the possibility to detect the patient's face and hands, and to analyze movements and interaction with objects, or recognize general behavior. Therefore, a video sensor system offers the opportunity to automatically analyze and recognize different types of movements performed by the patient, if the problems of scene variations and occlusion can be addressed.” on page 2, par. 10).  

As per claim 4, Heinrich discloses the method of claim 3, wherein measuring a motion -2-VAN ZON et al. -- Appln. No.: 17/092,388 of the intubated patient comprises measuring a motion of one or more of a hand, an arm, a foot, a leg, the head and the torso of the intubated patient (Heinrich discloses “…If the problems associated with video recognition identified above can at least partly be resolved, it gives the possibility to detect the patient's face and hands, and to analyze movements and interaction with objects, or recognize general behavior. Therefore, a video sensor system offers the opportunity to automatically analyze and recognize different types of movements performed by the patient, if the problems of scene variations and occlusion can be addressed.” on page 2, par. 10).  
As per claim 5, Heinrich discloses the computer-implemented method of claim 1, wherein determining the likelihood of self-extubation by the intubated patient comprises providing the received data as an input to a trained predictive model; wherein the predictive model is trained to determine the likelihood of self-extubation based on the input data (Heinrich discloses “The video tracking algorithms used are conventional…” on page 4, par. 12-13 and “…Once locations have been established, the hands and/or arms can be tracked by unit 58. This generates a hand or arm tracking signal Trk. This can be interpreted to generate an alert Alt by an interpreting unit 60. The information on hand or arm locations can thus be used to improve the automatic classification algorithm of unusual movement which will generate an alert, while natural movements will be ignored. In particular, more detailed information on the hand locations is known and better tracking can be carried out…” on page 5, par. 8).  
As per claim 6, Heinrich discloses the computer-implemented method of claim 1, wherein determining the likelihood of self-extubation by the intubated patient comprises applying a set of rules that relate the received data to a likelihood of self-extubation (Heinrich discloses “…This system makes use of the knowledge of the location of the body parts of the patient, such as the hand and arm, as well as the knowledge of the position of equipment with which the patient may interact. This additional interaction information can be used to help in classifying unusual from natural movements. For example, interacting with an entertainment screen is natural, whereas continuously pulling on medical equipment can be unusual. Grabbing in the air repetitively may even be indicative of particular medical conditions. …” on page 3, par. 3).  
As per claim 7, Heinrich discloses the computer-implemented method of claim 1, further comprising: delivering the generated alert signal to a medical professional (Heinrich discloses “The video analysis subsystem is preferably adapted to create an alert based on the video analysis, when the movement of the patient body parts is deemed abnormal or presents a danger.” On page 3, par. 11-13).  
As per claim 8, Heinrich discloses the computer-implemented method of claim 1, wherein determining the likelihood of self-extubation by the intubated patient comprises determining that the intubated patient is experiencing a degree of discomfort (Heinrich discloses “In order to recognize and classify patient movements, features of natural and of unusual movements can be extracted from video images and they can then be provided to a classifier. Feature extraction for patient monitoring is commonly performed globally, based on movements of the entire body. However, movement classification based on specific body parts can provide even more meaningful information, as particular movements are often performed by specific body parts (e.g., moving the head continuously from left to right is unusual, whereas a repetitive hand movement while eating is not).” On page 2, par. 5).  

Claim 9 has been amended now to recite the computer-implemented method of claim 1, wherein the data relating to the intubated patient comprises data indicative of a motion of the patient and/or of a piece of equipment used in the intubation, and/or data indicative of a sound made by the patient (Heinrich discloses “The video tracking algorithms used are conventional…” on page 4, par. 12-13 and “…Once locations have been established, the hands and/or arms can be tracked by unit 58. This generates a hand or arm tracking signal Trk. This can be interpreted to generate an alert Alt by an interpreting unit 60. The information on hand or arm locations can thus be used to improve the automatic classification algorithm of unusual movement which will generate an alert, while natural movements will be ignored. In particular, more detailed information on the hand locations is known and better tracking can be carried out…” on page 5, par. 8).  

As per claim 10, Heinrich discloses a computer program product comprising a non-transitory computer-readable medium, the computer-readable medium having computer-readable code embodied therein, the computer-readable code being configured such that, on execution by a suitable -3-VAN ZON et al. -- Appln. No.: 17/092,388 computer or processor, the computer or processor is caused to perform the method of claim 1 (Heinrich; page 6, par.7).  

Claim 11 has been amended now to recite a system for monitoring an intubated patient, the system comprising: 
one or more sensors associated with the intubated patient (“Sensors” on page 2, par. 4); and 
a processor (“one or more processors” on page 6, par. 1) configured to: 
receive, from the one or more sensors, data relating to the intubated patient, wherein the one or more sensors include a motion sensor and/or a microphone (Continuous and automatic video monitoring is thus believed to offer the opportunity to provide enhanced information compared to body worn sensors.” On page 2, par. 6 and “…Sensors other than the video camera have also been suggested for monitoring the patients' motoric behavior. Generally, they are specialized sensors to detect a particular incident (e.g., a patient falling out of bed)…” on page 2, par. 10); 
determine a likelihood of self-extubation by the intubated patient based on the data received from the motion sensor and/or the microphone (“The invention provides a patient monitoring system for monitoring a patient in a bed. A video camera is used for capturing video images of the patient. Video analysis is used to determine and track the position of body parts of the patient including the hands. This analysis is enhanced by using sensors which detect interaction by the patient with pieces of equipment in the vicinity of the bed.” in abstract and “pulling on the electrodes” on page 4, lines 44-48); 
responsive to determining that the likelihood of self-extubation is greater than a defined threshold, generate an alert signal (The sensors may also issue alerts based on out-of-the-ordinary signal behaviors from the sensors. These may provide information which is not specifically aimed at detecting patient interaction but which is used for other monitoring purposes. For example, sensors including finger clips or ECG electrodes may be provided. If a sensor, such as ECG electrodes, detects behavior which is abnormal, this may be due to patient interaction (pulling on the electrodes) or it may be due to a medical problem such as abnormal heart behavior. By flagging this incident, the video system can be alerted that something may be happening in the vicinity of the respective sensor, so that video images can be analyzed.” On page 4, par. 22); and
output the alert signal to a renderer (“The video analysis subsystem is preferably adapted to create an alert based on the video analysis, when the movement of the patient body parts is deemed abnormal or presents a danger.” on page 3, lines 33-34).  

As per claim 12, Heinrich discloses the system of claim 11, wherein the one or more sensors associated with the intubated patient comprise one or more cameras configured to capture images of the intubated patient (“…capturing video images…” in abstract).  

Claim 13 has been amended now to recite the system of claim 11, wherein the one or more sensors associated with the intubated patient comprise one or more wearable sensors and/or one or more sensors configured to measure physiological data of the intubated patient (Heinrich discloses “Sensors” on page 2, par. 4).  

Claim 14 has been amended now to recite the system of claim 13, wherein the one or more sensors comprise one or more of an accelerometer, a magnetometer, an oxygen saturation sensor, a capnography sensor, a heart rate sensor, a blood pressure sensor, an electrocardiogram sensor and a thermometer (Heinrich discloses “…sensors including finger clips or ECG electrodes may be provided…” on page 4, par. 17).  

As per claim 15, Heinrich discloses the system of claim 11, further comprising: a storage device in communication with the one or more sensors and the processor; wherein the storage device is configured to store data received from the one or more sensors (Heinrich discloses “A movement history unit 54 stores the localization information 53, the motion detection information 51 as well as the sensor signals over time…” on page 5, par. 7 and “…The computer 600 may comprise, but is not limited to, PCs, workstations, laptops, PDAs, palm devices, servers, storages, and the like.…” on page 6, par. 1).

As per newly added claims 16-20, they are article of manufacture claims which repeat the same limitations of claims 1, 3, 4, 7 and 9, the corresponding method claims, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps. Since the teachings of Heinrich disclose the underlying process steps that constitute the method of claims 1, 3, 4, 7 and 9, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claims 16-20, are rejected for the same reasons given above for claims 1, 3, 4, 7 and 9.

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 101 rejection:
Applicant argues that claims, as amended, produce s useful, tangible and concrete result, namely outputting to a renderer an alert signal generated by a processor. Applicant argues that the claims do not merely recite an abstract idea, calculations using a mathematical formula, or the performance of some practice previously known or able to be practically done by mentally or by pen and paper (monitoring a intubated patient, thus providing a useful system and method that overcome issues related to prevention of unplanned extubation). 
In response, Examiner submits that “Determining a likelihood of a self-extubation by the intubated patient based on the received motion sensor and/or microphone data and responsive to determining that the likelihood of self-extubation is greater than a defined threshold, generating an alert…” corresponds to an abstract idea of certain methods of organizing activity, since these limitations are directed to managing personal behavior and interactions between people regarding determining a likelihood of self-extubation of the patient and alerting a renderer by following rules and instructions. The processor in the claim limitations are recited at a high-level of generality (i.e. a generic processor performing generic computer functions of determining a result based on the received data and defined thresholds). The processor in these claim limitations amounts no more than mere instructions to apply the exception using generic computer component. 
Applicant argues that the claimed solution in the medical system providing a useful system and method that overcome issues related to prevention of unplanned extubation, as well as reducing the need for regular surveillance of the patient by the medical team. In response, Examiner submits that claim limitations do not provide an improvement to the technology by providing a technical solution to a technical problem. The claim limitations are directed to comparing received data with the defined threshold through a particular motion ((e.g. from measurements of the roll, pitch and/or yaw, or displacement of the head of the patient), or if the patient moves a hand to a position between their torso and head. In other examples, a rule may be based on a pattern and/or frequency of a motion of a body part of the patient; for example, if a patient moves their head from side to side repeatedly within a defined time period.). The processor, for instance, uses a computer vision algorithm to determine a facial expression of the patient (current specification, page 8, lines 15-20). Using computer vision algorithm to determine a change in facial expression is a well-understood, routine and conventional activity know in the field, as recited by the current reference, Heinrich. In particular, Heinrich recites “The video tracking algorithms used are conventional.” on page 4, line 19. 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Arguments about 35 USC 102 rejection:
Applicant argues that Heinrich does not teach “determining the likelihood of self-extubation”. In response, Examiner submits that Heinrich teaches “The sensors may also issue alerts based on out-of-the-ordinary signal behaviors from the sensors. These may provide information which is not specifically aimed at detecting patient interaction but which is used for other monitoring purposes. For example, sensors including finger clips or ECG electrodes may be provided. If a sensor, such as ECG electrodes, detects behavior which is abnormal, this may be due to patient interaction (pulling on the electrodes) or it may be due to a medical problem such as abnormal heart behavior. By flagging this incident, the video system can be alerted that something may be happening in the vicinity of the respective sensor, so that video images can be analyzed.” on page 4, lines 44-48. 
Therefore, the argument is not persuasive and claims are rejected under USC 102.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626